DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment received on 21 June 2022 has been acknowledged and entered.
Claims 1 and 5-10 have been amended.
No new claims have been added.
Claims 1-10 are currently pending.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  

Response to Arguments
Applicant's arguments filed 06/21/2022 with respect to the rejection of claims 1-10 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues (in REMARKS, page 6) that, by the additional element of “receiving a reservation of the use of the moving object by the user through communication with a user device which is correlated with the user, wherein the reservation imparts authentication data to the user device and the authentication data causes the lock and unlock of the reserved moving object by transmitting the authentication data from the user device to the reserved moving object through short distance communication”, the noted features of independent claim 1 fall into “Applying the judicial exception with, or by use of, a particular machine” (see MPEP 2106.05(b)) or “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception” (see MPEP 2106.05(e)).  Hence, amended independent claim | recites the additional element that integrates the judicial exception into a practical application. Therefore, amended independent claim 1 in the is patent eligible. For the same reason, dependent claims 2-8 and amended independent claims 9 and 10 are also patent eligible..
 	In response to Applicant’s arguments, the Examiner respectfully disagrees and notes the additional elements (i.e. “controller,” “at least one processor,” “computer,” and “display unit” ) for receiving a start and an end of the use of the moving object; and displaying information indicating the moving object is available, is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).  Further, the additional element of the “controller,” “at least one processor,” “computer,” and “display unit” for receiving a reservation; receiving a start; receiving an end of the use of the moving object;  displaying information; and stopping the displaying is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)). Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application by providing a technical improvement to a technical problem.  Therefore, the Examiner maintains the claims are patent ineligible.
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues (in REMARKS, page 8) that regarding Kanemoto (US 2018/0357668), Eglan (US 7,080,030) and Radhakrishnan (US 2013/0268406), each of Kanemoto, Eglan and Radhakrishnan is silent about “displaying information indicating that the moving object is available on a display unit which is provided by the moving object and which can be visually recognized from the outside of the moving object” and “stopping the displaying of information on the display unit of the reserved moving object.”  Therefore, each of Kanemoto, Eglan and Radhakrishnan also fails to disclose the noted features of amended independent claims 1, 9, and 10.  In this manner, at least one claimed elements is not present in the asserted combination of references (i.e., the combination of Stanfield and Kanemoto, the combination of Stanfield, Kanemoto and Eglan, or the combination of Stanfield, Kanemoto and Radhakrishnan). Hence, the Office Action fails to establish a prima facie case of obviousness vis-a-vis amended independent claims 1, 9, and 10. For the same reasons, the Office Action also fails to establish a prima facie case of obviousness vis-a-vis dependent claims 2-8.
In response to Applicant’s arguments, the Examiner respectfully notes that Kanemoto et al. discloses in in [0255], Herein, when the empty seat in the store 12 is already occupied (No in Step S2202), the advertisement distribution system 11 stops distributing all the advertising information (the vehicle exterior advertisement, the vehicle interior advertisement, the advertisement for the information terminal 16, and the like) relating to the store 12 (Step S2205) and ends the processing routine.  While Kanemoto et al. does not explicitly disclose a reserved moving object is used; Kanemoto et al. discloses a seat is used/occupied and the advertisement is stopped.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the seat of Kanemoto et al. for the moving object of Stanfield et al. in view of Yasui et al. in view of Darnell et al.  Thus the simple substitution for one known element for another producing a predictable results renders the claim obvious.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
Claims 1-10 are directed to a system (i.e., a machine).  Claims 1-8 are directed to an information providing device (i.e., a machine).  Claim 9 is directed to a method (i.e., a process); and Claims 10 is directed to a non-transitory storage medium (i.e., a manufacture).  Therefore, claims 1-10 all fall within the one of the four statutory categories of invention.

Step 2A Prong 1
Independent claims 1, 9, and 10 substantially recite receiving a reservation of the use of the moving object by the user, the reservation providing authentication data to the user, the authentication data causing locking and unlocking of the reserved moving object; receiving a start of the use of the reserved moving object by the user when the moving object is reserved or when the reserved moving object is unlocked; and receiving an end of the use of the reserved moving object by the user when the reserved moving object is locked; displaying information indicating that the moving object is available on a display unit which is provided by the moving object and which can be visually recognized from the outside of the moving object, in cases where the moving object is not being used; and stopping the displaying of information on the display unit of the reserved moving object by not providing the information to the display unit in cases where the reserved moving object is being used.  The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “Certain methods of organizing human activity” (e.g. Managing personal behavior or relationships or interactions between people and/or Commercial or legal interactions). Therefore, the claim recites an abstract idea.

Step 2A Prong 2
The judicial exception is not integrated into a practical application because Claims 1, 9, and 10 as a whole: amounts to “apply it” (or an equivalent) or insignificant extra-solution activity. Claim 1 recites the additional elements of: “an information providing device,” “a controller,” “at least one processor,” “a user device,” and “a display unit.”   Claim 9 recites the additional elements of: “a user device” and “a display unit.”   Claim 10 recites the additional elements of: “a storage medium,” “a program,” “a computer,” “a user device,” and “a display unit.”  The additional element of the computer system is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). The additional element of the “controller,” “at least one processor,” “computer,” and “display unit” for receiving a start and an end of the use of the moving object; and displaying information indicating the moving object is available, is recited at a high-level of generality (generic computer/functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)).  Further, the additional element of the “controller,” “at least one processor,” “computer,” and “display unit” for receiving a reservation; receiving a start; receiving an end of the use of the moving object;  displaying information; and stopping the displaying is insignificant extra-solution activity, such as mere data gathering that does not add a meaningful limitation to the above stated abstract idea (see MPEP 2106.05(g)). Thus, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. 
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the: “information providing device,” “controller,” “at least one processor,” “user device,” and “display unit” in claim 1; the additional elements of: “a user device” and “a display unit” in claim 9; and the additional elements of: “a storage medium,” “a program,” “a computer,” “a user device,” and “a display unit” in claim 10 to perform the steps/functions recited above amounts to no more than mere instructions to apply the exception using a generic computer components or insignificant extra-solution activity.  Mere instructions to apply an exception using a generic computer component and merely indicating insignificant extra-solution activity cannot provide an inventive concept. Thus, when viewed as an ordered combination, the independent claim is not patent eligible.
Dependent claim 2, recites “decides a content of the information according to a period of time elapsed…” which is further directed to a method of organizing human activity as described in claim 1. Therefore, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea; and when viewed as an ordered combination, dependent claim 2 is patent ineligible. 
	Dependent claims 3-8 merely recite additional steps that further describe the abstract idea recited in the independent claim discussed above. Dependent claim 3 recites information includes information on a use fee.  Dependent claim 4 recites the use fee is decided according to a period of time elapsed.  Dependent claim 5 recites the use fee is decided according to the location of the moving object.  Dependent claim 6 recites the use fee is decided according to the number of moving objects.  Dependent claim 7 recites the use fee is decided according to the number of potential users existing in the surroundings.  Dependent claim 8 recites the information includes a destination and an indication that the user can receive a monetary merit.  Thus similar to claim 1, when viewed as a whole, these recitations do not meaningfully integrate the abstract idea into a practical application and are not significantly more. Therefore, dependent claims 3-8 are also patent ineligible.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 8-9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. (US PG 2013/0238167 A1) in view of Yasui et al. (US PG Pub. 2020/0104881 A1) in view of Darnell et al. (US Patent No. 11,451,384 B1) and Kanemoto et al. (US PG Pub. 2018/0357668 A1).
As per claims 1, 9, and 10, Stanfield et al. discloses an information providing device, method and non-transitory storage medium for providing information about a moving object which is used by a user by making an application for use thereof, the device including a controller comprising at least one processor configured to execute:
receiving a start of the use of the reserved moving object by the user ([0020]; [0043]; [0054] a destination of the vehicle (e.g., entered by the user into a vehicle rental application on his smartphone, extracted from a calendar event of the user, predicted based on the user's habits), etc. In this example; [0031]For example, Block S120 can transmit this information in the form of a text- and/or audio-based notification that can further direct a potential users to a website or native application in which to reserve a passenger or driver's seat in the vehicle.;  and [0035] Block S130 collects user information stored on a mobile computing device carried by the user based on a location of the mobile computing device that is substantially proximal (e.g., within five feet of) the vehicle. For example, Block S130 can poll a GPS sensor within the mobile computing device and a GPS sensor within the vehicle, compare the locations of each, download user information from the mobile computing device when the distance between the mobile computing device and the vehicle is less than a threshold distance. … Once Block S130 determines the mobile computing device to be suitably close to the vehicle, Block S130 can then pull user data from the mobile computing device (e.g., phone number, name, email address) to identify the user; [The Examine interprets the “collects user information…based on location of the mobile device” to be a start of the use of the moving object”; also see [0056]); and

displaying information indicating that the moving object is available on a display unit used ([0026] a display unit; 0049]-[0053]; vehicle exterior advertisements; [0167]-[0172] vehicle exterior advertisements) which is provided by the moving object and which can be visually recognized from the outside of the moving object, in cases where the moving object is not being used ([0020] Generally, Block S110 functions to access data pertaining to the availability of the vehicle for rent, and Block S110 can therefore enable Block S120 to update the visual indicator to accurately display a current availability of the vehicle for rent such that the vehicle is only advertised to persons outside the vehicle, via the visual indicator, when the vehicle is available); and [0026]. Similarly, as shown in FIG. 3, Block S120 can control illumination of a ground surface proximal (e.g., around) the rental vehicle… a third color (e.g. green) to indicate that the vehicle has not been reserved, has full vacancy, and/or has a vacant driver's seat.

Stanfield et al. does not explicitly disclose, however, Yasui et al. discloses:

receiving a reservation of the use of the moving object by the user through communication with a user device associated with the user, the reservation providing authentication data to the user device (Yasui et al.: [0167]-[0168] The authenticator 760 performs authentication of the service user U according to communication with the terminal device 100 and the terminal device 150 or performs authentication when service provision is started; The determiner 770 determines whether each of the service user U and the service provider S is using the vehicle 200), 

the authentication data causing locking and unlocking of the reserved moving object by transmitting the authentication data from the user device to the reserved moving object through short distance communication (Yasui et al.: [0133] The vehicle/compartment manager 250A includes, for example, a usage state detector 252, a use permission part 254, and an authenticator 256. One or more spaces (compartments) that can be used by the service user U and the service provider S are provided in the vehicle 200… Although a normal car is shown as the vehicle 200 in FIG. 14, the vehicle 200 may be a vehicle with a size such that one or more occupants can ride in respective compartments partitioned from a vehicle cabin, such as a trailer, a bus, a microbus, or the like. The use permission part 254 permits use of compartments designated in advance and performs, for example, door unlocking and the like when authentication has been successfully performed by the authenticator 256, for example. The authenticator 256 performs authentication such as personal identification of the service user U or the service provider S who will ride in a vehicle.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stanfield et al. to include the ability to authenticate users as taught by Yasui et al. in order to prevent unauthorized users form accessing vehicles.   

Stanfield et al. in view of Yasui et al. does not explicitly disclose, however, Darnell et al. discloses:
receiving a start of use when the moving object is reserved through the communication with the user device or when the reserved moving object is unlocked by receiving the authentication data transmitted from the user device through the short distance communication (Darnell et al.: col. 18, lines 53, In the embodiment shown, vehicle command module 370 (portable computing device 112b) is generally configured to interact with the vehicle (e.g., vehicle computing device 112a) to transmit commands (e.g., in the form of virtual keys, as described in more detail below) for the vehicle. For example, and as described in the more detail below, vehicle command module 370 can be configured to transmit a virtual key to a vehicle computing device 112a of a corresponding vehicle to begin a reservation with the corresponding vehicle, which virtual key may include commands to unlock door(s), unlock and open the trunk, change the availability state of the vehicle from “available” or “staged” to “rented” or “in use,” and or other commands); and 

receiving an end of the use of the reserved moving object by the user when the reserved moving object is locked by receiving the authentication data transmitted from the user device through the short distance communication (Darnell et al.: col. 28, line 66- col. 29, line 13); By way of further example, execution of an “end reservation” command may depend upon the vehicle having a current availability state of “rented” or “in use,” a current ignition state of “off,” all doors being locked, and/or (in vehicles that are configured to detect whether a smartkey is located in the cabin) that the smartkey is located in the cabin; and (col. 22, lines 33-42; Examples of commands that may be suitable for and/or accessible to a customer user via the application on smartphone 112b users can include: start reservation, end reservation, unlock doors, and/or lock doors. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stanfield et al. in view of Yasui et al. to include the start and end reservation as taught by locking/unlocking by use of commands as taught by Darnell et al. in order to prevent unauthorized users from  accessing vehicles.   

Stanfield et al. in view of Yasui et al. and Darnell et al. does not explicitly disclose:
stopping the displaying of information on the display unit of the reserved moving object by not providing the information from the controller to the display unit in cases where the reserved moving object is being used. 
Kanemoto et al. discloses in [0255], [0252] Herein, when the empty seat in the store 12 is already occupied (No in Step S2202), the advertisement distribution system 11 stops distributing all the advertising information (the vehicle exterior advertisement, the vehicle interior advertisement, the advertisement for the information terminal 16, and the like) relating to the store 12 (Step S2205) and ends the processing routine.    
Kanemoto et al. does not explicitly disclose a reserved moving object is used.  However, Kanemoto et al. discloses a seat is used/occupied.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself that is in the substitution of the seat of Kanemoto et al. for the moving object of Stanfield et al. in view of Yasui et al. in view of Darnell et al.  Thus the simple substitution for one known element for another producing a predictable results renders the claim obvious.

As per claim 2, Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al. discloses the information providing device as set forth in claim 1.  Stanfield et al. does not explicitly disclose, however, Kanemoto et al. discloses:
wherein the controller decides a content of the information according to a period of time elapsed from the end of the latest use (Kanemoto et al.: [0098] When a predetermined time without customers (e.g., a predicted time when empty seats are normally occupied) passes, the seats at the store 12 are occupied, or the store 12 is closed, the advertisement distribution system 11 changes the distribution destinations of the advertising information or stops the distribution). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacancy display of Stanfield et al. in view of Yasui et al. in view of Darnell et al. to include deciding content based on the elapse of time from a period of use as taught by Kanemoto et al. in order to distribute advertising information to prospective customers/patrons at a time when seats are available or sales are slow.

As per claim 3, Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al. discloses the information providing device as set forth in claim 1.  Stanfield et al. does not further disclose, however, Kanemoto et al. discloses:
wherein the information includes information on a fee for use of the moving object (FIGS. 4-8; FREE TAXI FARE; and [0221] The advertising information includes information such as the contents of the service provided by the store 12, the offer conditions, the traveling distance to the store 12, and the traveling cost. Moreover, the advertisement for the information terminal 16 and the vehicle exterior advertisement and the vehicle interior advertisement of the taxi are created. The advertisement distribution system 11 distributes the advertising information to all the information terminals 16 and the taxis 15 selected by the primary filter in the above S25070).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacancy display of Stanfield et al. to include the fee displayed for use of the object as taught by Kanemoto et al. in order to  distribute advertising information to prospective customers/patrons who can visit (e.g. stores, restaurants) around the time when the seats are available (Kanemoto et al.: [0078]).

As per claim 8, Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al. discloses the information providing device as set forth in claim 1.  Stanfield et al. does not further disclose, however, Kanemoto et al. discloses:  
wherein the information includes a destination of movement and an indication to the effect that the user can receive a monetary merit in cases where the moving object has been moved to the destination of movement ([0078] The advertisement distribution system, to which the technologies disclosed in this specification are applied, distributes advertising information to prospective customers who can visit the store (travel to seats) around a time when seats are available in response to a seat condition that the seat occupancy rate is predicted to change with time. The advertising information distributed to the prospective customers includes information regarding offers such as discounts and coupons for goods and coverage of a traveling cost). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacancy display of Stanfield et al. in view of Yasui et al. and Darnell et al. to include the fee displayed for use of the object as taught by Kanemoto et al. in order to  distribute advertising information to prospective customers/patrons who can visit (e.g. stores, restaurants) around the time when the seats are available (Kanemoto et al.: [0078]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. (US PG 2013/0238167 A1) ) in view of Yasui et al. (US PG Pub. 2020/0104881 A1) in view of Darnell et al. (US Patent No. 11,451,384 B1) and Kanemoto et al. (US PG Pub. 2018/0357668 A1) as applied to claim 3 above and further in view of Eglan et al. (US Patent No. 7,080,030 B2).
As per claim 4, Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al. discloses the information providing device as set forth in claim 3.  Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al. do not explicitly disclose, however, Eglan et al. discloses:
wherein the use fee is decided according to a period of time elapsed from the end of the latest use of the object (Eglan et al.; col. 1, lines 14-17; The present invention generally relates to purchasing systems, and more specifically, but not exclusively, concerns a sales system adapted to dynamically price goods and/or services over a computer network; and (Eglan et al.; claims 1 and 4; (a) send a first price of an item for sale to one or more clients over a network, (b) determine if a predetermined amount of time has lapsed without the processor having received one or more orders for the item at the first price from one or more of the clients, (c) price the item at a second price).  Eglan et al. does not explicitly disclose pricing for the use of moving objects, however, Eglan et al. discloses pricing of use of services.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ride-sharing vacancy display of Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al.’s exterior ride-sharing/restaurant fee display to include the dynamic pricing system as taught by Eglan et al. in order to adjust prices during slow periods.  

Claims 5, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Stanfield et al. (US PG 2013/0238167 A1) ) in view of Yasui et al. (US PG Pub. 2020/0104881 A1) in view of Darnell et al. (US Patent No. 11,451,384 B1) and Kanemoto et al. (US PG Pub. 2018/0357668 A1) as applied to claim 3 above and further in view of Radhakrishnan et al. (US PG Pub. 20130268406 A1).
As per claim 5, Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al. discloses the information providing device as set forth in claim 3.  Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al. does not explicitly disclose, however, Radhakrishnan et al. discloses:
wherein the use fee is decided according to the location of the moving object (see 
(Radhakrishnan et al.: [0033] For example, the price for a transportation service (pickup and drop off) can be adjusted for different users and different service providers (e.g., drivers) based on the current time and the current location of the requesting devices 170 and the provider devices 180. The number of requesters and the number of available drivers can vary depending on a particular geographic area (e.g., a city, a metropolitan area, or groups of towns).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacancy display of Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al.’s exterior fee display to include determining a fee based on location of the ride as taught by Radhakrishnan et al. in order determine a dynamic price adjustment /fare based on services arranged between that are interested in requesting a service or providing a service (Radhakrishnan et al.: [0048]).   

As per claim 6, Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al. discloses the information providing device as set forth in claim 3.  Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al. does not further disclose, however, Radhakrishnan et al. discloses:
wherein the use fee is decided according to the number of other moving objects existing in the surroundings of the moving object (Radhakrishnan et al.: [0034] For example, in San Francisco, there can a high number of requesters at a certain time (e.g., around 10 pm after a baseball game has ended) where transportation services or food services are requested so that there is a spike in demand, while supply (e.g., the availability of service providers or drivers) remains the same. In comparison, in a nearby city, such as San Jose, there is no spike in demand for the transportation services or food services at the same time. Due to the limited availability (e.g., inventory) of drivers and vehicles, system 100 can adjust the price for the service (e.g., increase the cost) for the requesters in San Francisco (or to requesters in a region within San Francisco). For those requesters and service providers, the price for the particular service can be adjusted (e.g., increased), while the price (e.g., the default price value) for other requesters and services providers in other areas remains the same. The parsed data 135 can also be stored in one of the system databases, such as a pricing data database, so that the price adjustment 150 can retrieve previously parsed data 135 at different times; also see [0038]-[0039]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacancy display of Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al.’s exterior fee display to include determining a fee based on location of the ride as taught by Radhakrishnan et al. in order determine a dynamic price adjustment /fare based on services arranged between that are interested in requesting a service or providing a service (Radhakrishnan et al.: [0048]).   

As per claim 7, Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al. discloses the information providing device as set forth in claim 3.  Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al. does not further disclose, however, Radhakrishnan et al. discloses:
wherein the use fee is decided according to the number of potential users existing in the surroundings of the moving object (Radhakrishnan et al.:. [0034] For example, in San Francisco, there can a high number of requesters at a certain time (e.g., around 10 pm after a baseball game has ended) where transportation services or food services are requested so that there is a spike in demand, while supply (e.g., the availability of service providers or drivers) remains the same. In comparison, in a nearby city, such as San Jose, there is no spike in demand for the transportation services or food services at the same time. Due to the limited availability (e.g., inventory) of drivers and vehicles, system 100 can adjust the price for the service (e.g., increase the cost) for the requesters in San Francisco (or to requesters in a region within San Francisco). For those requesters and service providers, the price for the particular service can be adjusted (e.g., increased), while the price (e.g., the default price value) for other requesters and services providers in other areas remains the same. The parsed data 135 can also be stored in one of the system databases, such as a pricing data database, so that the price adjustment 150 can retrieve previously parsed data 135 at different times). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacancy display of Stanfield et al. in view of Yasui et al. in view of Darnell et al. and Kanemoto et al.’s exterior fee display to include determining a fee based on location of the ride as taught by Radhakrishnan et al. in order determine a dynamic price adjustment /fare based on services arranged between that are interested in requesting a service or providing a service (Radhakrishnan et al.: [0048]).   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1)  Shibayama et al. (US PG Pub. 2020/0005353 A1) discloses a method of evaluating effect of advertisement program for processing information and moving object.
2) Schlecht et al. (US PG Pub. 2016/0363991 A1) discloses smart external display for vehicles.  
	3) Ramanujam (US PG Pub. 2015/0348112 A1) discloses providing advertisements to autonomous vehicles.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076. The examiner can normally be reached Monday-Friday, 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314


/F.A.N/Examiner, Art Unit 3628   
                   /SHANNON S CAMPBELL/                   Supervisory Patent Examiner, Art Unit 3628